Citation Nr: 0009344	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-44 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a June 1996 rating action, with 
which the veteran expressed his disagreement in July 1996.  A 
statement of the case (SOC) was issued in August 1996, and 
the veteran's appeal was perfected in September 1996, upon 
the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  Thereafter, supplemental statements of 
the case (SSOC's)were issued in January 1997 and January 
2000, after which the case was forwarded to the Board in 
Washington, DC.  


REMAND

A review of the record reflects that the veteran's current 
claim arose when the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the veteran, in May 1996.  In that 
statement, the veteran wrote that he wished "to reopen my 
claim to establish service connection for adjunct muscle 
injuries of my chest that occurred at the same time as the 
injury to my right shoulder."  (The veteran is currently 
service connected for the residuals of a gunshot wound to the 
right shoulder, and for conversion reaction.)  For reasons 
that are not entirely clear, the RO construed the veteran's 
communication as an attempt to reopen a claim for an 
increased rating for his service-connected gunshot wound to 
the right shoulder.  The RO then determined, in its June 1996 
rating action, that the veteran had not submitted new and 
material evidence, and the claim, so construed, was denied.  
The veteran then perfected an appeal with respect to that 
decision.  

The Board would note, as an initial matter, that it does not 
appear the RO has addressed the claim for which the veteran 
indicated he was seeking benefits, i.e., service connection 
for "adjunct muscle injuries of the chest."  At the same 
time, it is not entirely clear whether such a claim has ever 
been previously considered by the RO, unless the claim the 
veteran seeks to reopen was his 1981 claim for service 
connection for breathing problems, which was denied in an 
August 1981 rating action.  Since the SOC and SSOC's 
characterized the issue on appeal as whether new and material 
evidence had been submitted to "reopen" a claim (see 
discussion below), it might be inferred that a service-
connection claim is on appeal.  In any event, since the RO 
has not clearly addressed the issue raised by the veteran in 
his May 1996 statement, it would be premature for the Board, 
at this time, to enter our own determination on that 
question.

Accordingly, given judicial precedent holding that an appeal 
which has not been fully developed must be remanded, see, 
e.g., Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995), and 
given the uncertainty as to whether service connection or 
increased rating (or a combination thereof) is on appeal, 
that matter will be returned to the RO for its consideration.  

With respect to the action the RO did take, which essentially 
denied an increased rating for the veteran's right shoulder 
gunshot wound residuals, we must note that the manner in 
which that action was taken was procedurally flawed.  
Specifically, the RO required the veteran to submit new and 
material evidence in order to reopen his increased-rating 
claim and, after determining that new and material evidence 
had not been submitted, denied the claim.  

Under established caselaw, a claim for an increased rating, 
as to a disability for which service connection has already 
been established, is not a reopened claim subject to the 
requirement that there be new and material evidence to 
justify reopening under 38 U.S.C.A. § 5108.  This is because 
the claim being made is that the disability has undergone an 
increase in severity since the prior claim.  The present 
claim is therefore a new claim, and not subject to the 
provisions of 38 U.S.C.A. §§ 7104(b) and 5108, prohibiting 
reopening of previously disallowed claims except upon new and 
material evidence.  See Colayong v. West, 12 Vet.App. 524, 
532 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992), and Arms v. West, 12 Vet.App. 188 (1999).  

Furthermore, the Court in Proscelle also held that, where a 
claimant asserts that a higher rating is justified for an 
already service connected disability due to an increase in 
severity of that disability, that claim is well grounded.  
Proscelle at 632.  As is also well established, once a 
claimant has submitted a well-grounded claim, 38 U.S.C.A. 
§ 5107(a) imposes a duty on VA to assist such a claimant in 
developing the facts pertinent to the claim.  After the claim 
is fully developed, a determination is made as to the 
appropriate disability rating assigned for the condition at 
issue.  See generally 38 C.F.R. Part 4, Subpart A (1999).  

Thus, assuming that the veteran sought to establish an 
increased rating for his right shoulder gunshot wound 
residuals because he believes the condition has worsened, he 
has submitted a well-grounded claim.  That triggers the duty 
to assist the veteran in developing the claim, after which 
the extent to which the disability causes impairment should 
be evaluated in light of applicable rating criteria.  

In this case, rather than evaluating the extent to which the 
residuals of the veteran's gunshot wound cause him impairment 
in light of applicable rating criteria, the RO appears to 
have simply concluded that the veteran did not submit 
evidence sufficient to reopen his claim.  Since that is not 
the proper method by which a claim for an increased rating of 
a service-connected disability is adjudicated, and the 
veteran has not been advised, in either the statement of the 
case or any supplemental statements of the case, of criteria 
by which an increased rating for his disability may be 
obtained, it would be improper for the Board to enter a 
decision on that question at this time.  


Under the circumstances described above, and in order to 
safeguard the veteran's procedural rights, this case is 
remanded to the RO for the following:  

1.  After undertaking any development as may be 
deemed appropriate, the RO should enter a 
determination as to the veteran's claim to 
establish service connection for the residuals of 
muscle injuries to his chest.  The veteran should 
then be advised of this decision, together with 
his appellate rights, and, in the event he submits 
a notice of disagreement with any decision 
reached, he should be informed that, after the 
statement of the case is issued, he must submit a 
timely substantive appeal regarding the issue, if 
he wishes the Board to address it.  

2.  The RO should review the evidence of record in 
connection with the veteran's claim for an 
increased rating for the residuals of a gunshot 
wound to the right shoulder.  After undertaking 
any development as may be deemed necessary, to 
include obtaining records of any recent treatment 
the veteran may have received for this disability, 
the RO should enter its determination with respect 
to this issue.  If that decision is adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case that 
summarizes the evidence pertinent to the appeal, 
provides citation to, and recitation of, the 
criteria by which the veteran's gunshot wound is 
evaluated, (including 38 C.F.R. Part 4, Diagnostic 
Codes 5201, 7804, 7805), and the reasons for the 
decision.  After providing a reasonable 
opportunity to respond, the case should be 
returned to the Board for further review.

Although no action is required by the veteran unless he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




